Citation Nr: 1539386	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-21 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty for 18 years, 11 months, and 19 days, terminating in the period from August 1970 to March 1976.  He died in July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of August 2010, which denied the appellant's claim for burial benefits and plot interment.  



FINDINGS OF FACT

1.  The appellant is the official representative of Bassett Funeral Home, to which an unpaid balance for the Veteran's funeral expenses is due.  

2.  At the time of the Veteran's death in July 2010, he was not in receipt of VA compensation or pension, had no service-connected disabilities, or pending original or reopened claims for compensation or pension. 

3.  Although the Veteran was in receipt of military retired pay, he was not entitled to receive VA compensation, but for his receipt of military retired pay.

4.  The Veteran died at his private residence, and was not hospitalized by VA or receiving care under VA contract at a non-VA facility at the time of his death.

5.  The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty, and did not have a disability shown at the time of discharge from active service.  


CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits, to include a plot and interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The appellant was not provided with such notice in connection with his claim for burial benefits.  However, no prejudice is shown because, in the June 2011 statement of the case, the appellant received citation to the relevant law, as well as explanation as to the circumstances under which such a claim could be granted, and reasons the claim was denied; therefore, the appellant has actual knowledge of the information needed to substantiate his claim for burial benefits.  Moreover, the appellant has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  No prejudicial notice error has been shown.  

VA also has a duty to assist by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's DD Form 214 and death certificate have been obtained.  There is no evidence that the Veteran filed a VA claim during his lifetime.  No further development of medical evidence is required, because the decision turns on other factors, as discussed below.  

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold:  to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  

The AOJ has not yet considered this claim in light of the new regulations; however, none of the amended provisions apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  

As a threshold matter, the appellant is authorized to file a claim for VA burial benefits in his capacity as the official representative of funeral home that provided the funeral services for the Veteran, to the extent there is an unpaid balance owed to the funeral home.  38 C.F.R. § 3.1702(c) (2015).  

It is not contended, nor does the evidence otherwise show, that the Veteran's death is service-connected.  The appellant, in his claim, acknowledged that he was not claiming that the Veteran's death was service-connected.  Therefore, the claim must be considered pursuant to the regulation regarding nonservice-connected burial benefits, set forth in 38 C.F.R. § 3.1705.  It must be noted that the statutory maximum payment that may be made for non-service-connected burial benefits under this provision (and the previous 38 C.F.R. § 3.1600(b)) is $300.  38 U.S.C.A. § 2302(a) (West 2014).  

The regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705(b) (previously at 38 C.F.R. § 3.1600(b)).  

(Previously, 38 C.F.R. § 3.1600(b) also provided for burial allowance for indigent veterans whose remains were unclaimed.  The provision governing this situation, which is not present in this case, is now set forth in 38 C.F.R. § 3.1708.)

At the time of his death in July 2010, the Veteran was not in receipt of VA compensation or pension benefits, nor was a claim for such pending at the time of his death.  Although he was in receipt of military retirement pay, he had not been found to be entitled to VA disability compensation, and, hence, he was not in the situation where he would have been receiving compensation, if not for the military retirement pay.  Entitlement to VA burial benefits is dependent upon a VA decision granting entitlement to compensation or pension.  Entitlement to military retirement pay is a separate matter, determined by the Department of Defense (DoD); the receipt of military retired pay, alone, has no effect on the entitlement to VA burial benefits.  However, where a Veteran is found to be entitled to both VA compensation and military retirement pay, under certain circumstances, the Veteran may not receive both simultaneously, and must elect to receive either VA compensation or military retirement pay.  If he elects military retirement pay instead of VA compensation, he is in the situation where he would be receiving disability compensation, but for the receipt of military retired pay.  In such situation, the law provides that the Veteran is not penalized for electing to receive military retirement pay instead of VA compensation.  Here, the Veteran was in receipt of military retirement pay, but he was not also entitled to VA compensation.  Therefore, this requirement is not met.

A burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).  The statutory maximum payment under this provision is $700.  38 U.S.C.A. § 2303.  In this case, it is undisputed that the Veteran's death occurred at his residence, and that his medical care was received outside the VA system.  A burial allowance under this provision is not warranted.  

The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  When such a Veteran dies from nonservice-connected causes, and is buried in a private cemetery, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;

(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c) (previously at 38 C.F.R. § 3.1600(f)).  

The maximum statutory amount payable for a plot or interment allowance is $700.  38 U.S.C.A. § 2303.  

As discussed above, the Veteran did not meet the criteria for a burial allowance under 38 C.F.R. § 3.1705 or 38 C.F.R. § 3.1706.  The service department separation document fails to show he was discharged from service due to disability.  There are no other records on file indicating that he had a discharge at the time of separation which would have justified a discharge for disability.  

Under these circumstances, non-service connected burial benefits are not warranted under either the old or new regulations.  The Board acknowledges and appreciates the Veteran's honorable military service, but payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Entitlement to burial benefits, to include plot and interment allowance, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


